Exhibit 10.21

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES LAW AND ACCORDINGLY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO A RESIDENT OF THE UNITED STATES, IN THE
ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO, OR (ii) AN
OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH REGISTRATION IS NOT REQUIRED, OR (iii) RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION, AND OTHERWISE COMPLYING WITH THE
PROVISIONS OF ARTICLE III OF THIS WARRANT.

 WARRANT TO PURCHASE SHARES OF

 COMMON STOCK

 AS HEREIN DESCRIBED

Warrant No. ONE-0001

Dated: June 17, 2009

This certifies that for value received:

H.A.S. Properties Trust dated August 1, 2008
(“Investor”)

or Investor’s registered assigns, is entitled, subject to the terms set forth
herein, to purchase from ONE HOLDINGS, Corp., a Florida corporation (the
"Company"), up to Three Hundred and Twenty Four thousand Three hundred and
Sixteen  Thousand (324,316) fully paid and non-assessable shares of the
Company's Common Stock, at the price of $0.01 per share (the “Exercise Price”).
 The initial Exercise Price and the number of shares purchasable hereunder, are
subject to adjustment in certain events, all as more fully set forth under
Article IV of this Warrant.  Pursuant to the Share Purchase Agreement between
the Investor and the Company of even date herewith, the Investor hereby agrees
that in the event the EBITDA of Green Planet Bioengineering, Co., Ltd. (“GP”)
for fiscal year 2009 is less than GP’s EBITDA for fiscal 2008, the number of
shares of the Company’s Common Stock initially purchasable upon the exercise of
this Warrant shall be reduced by the number obtained in the following formula:
Number of shares of Company Stock initially purchasable upon the exercise of
this Warrant according to Section 1.1 less GP’s 2009 EBITDA multiplied by number
of shares of Company Stock initially purchasable upon the exercise of this
Warrant divided by GP’s 2008 EBITDA.

ARTICLE I.
DEFINITIONS

"Additional Stock" means (i) Common Stock issued by the Company after the Issue
Date, (as defined herein) (ii) Common Stock issuable upon conversion of
Convertible Securities





1




--------------------------------------------------------------------------------

issued by the Company after the Issue Date, and (iii) Common Stock issuable upon
exercise of Options issued by the Company after the Issue Date (for purposes of
this clause (iii), if the Option is to acquire Convertible Securities, the
Common Stock issuable upon conversion of such Convertible Securities shall be
deemed issued).

“Articles of Incorporation" means the Articles of Incorporation of the Company,
as filed with the Florida Secretary of State on June 30, 2000, and as amended on
April 21, 2006, September 26, 2007, and June 8, 2009.

"Commission" means the Securities and Exchange Commission, or any other federal
agency then administering the Exchange Act or the Securities Act, as defined
herein.

"Common Stock" means the Company's Common Shares, par value $0.01, any stock
into which such Common Stock shall have been changed or any stock resulting from
any reclassification of such stock, and any other capital stock of the Company
of any class or series now or hereafter authorized having the right to share in
distributions either of earnings or assets of the Company without limit as to
amount or percentage.

"Common Stock Outstanding" means at any time all shares of Common Stock that are
then outstanding, plus all shares of Common Stock issuable upon conversion of
the Convertible Securities and all shares of Common Stock issuable upon exercise
of the Options (assuming for this purpose that the securities acquirable upon
exercise of the Options are converted into Common Stock).

"Company" means ONE Holdings, Corp., a Florida corporation, and any successor
corporation.

"Convertible Securities" means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable for, with or without
payment of additional consideration, shares of Common Stock, either immediately
or upon the arrival of a specified date or the happening of a specified event or
both.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.

"Exercise Period" means the period commencing on the Issue Date and terminating
at the later to occur of: (i) 5:00 p.m., Florida time on the tenth (10th)
anniversary of the Issue Date, or (ii) 5:00 p.m., Florida time on the fifth
(5th) anniversary of the closing of the Company's  sale and issuance of shares
of Common Stock in an underwritten public offering, pursuant to a Registration.

"Exercise Price" means the price per share of Common Stock set forth in the
Preamble to this Warrant, as such price may be adjusted pursuant to Article IV
hereof.

"Fair Market Value" means

a.

If shares of Common Stock are being sold pursuant to a Registration and Fair
Market Value is being determined as of the closing of the public offering, the
"price to public" specified for such shares in the final prospectus for such
public offering;





2




--------------------------------------------------------------------------------




b.

If shares of Common Stock are then listed or admitted to trading on any national
securities exchange or traded on any national market system and Fair Market
Value is not being determined as of the date described in clause (i) of this
definition, the average of the daily closing prices for the ten (10) trading
days before the Issue Date, excluding any trades which are not bona fide, arm's
length transactions.  The closing price for each day shall be the last sale
price on such date or, if no such sale takes place on such date, the average of
the closing bid and asked prices on such date, in each case as officially
reported on the principal national securities exchange or national market system
on which such shares are then listed, admitted to trading or traded;

c.

If no shares of Common Stock are then listed or admitted to trading on any
national securities exchange or traded on any national market system or being
offered to the public pursuant to a Registration, the average of the reported
closing bid and asked prices thereof on the Issue Date in the over-the-counter
market as shown by the National Association of Securities Dealers automated
quotation system or, if such shares are not then quoted in such system, as
published by the National Quotation Bureau, Incorporated or any similar
successor organization, and in either case as reported by any member firm of the
New York Stock Exchange selected by the Holder for the ten (10) trading days
before the Issue Date; and

d.

If no shares of Common Stock are then listed or admitted to trading on any
national exchange or traded on any national market system, if no closing bid and
asked prices thereof are then so quoted or published in the over-the-counter
market and if no such shares are being offered to the public pursuant to a
Registration, the Fair Market Value of a share of Common Stock shall be as
determined by the Company's Board of Directors, acting in good faith.

"Fiscal Year" means the fiscal year of the Company.

"Holder" means the person in whose name this Warrant is registered on the books
of the Company maintained for such purpose.

Issue Date" means June 17, 2009.

"Option" means any right, warrant or option to subscribe for or purchase shares
of Common Stock or Convertible Securities.

"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts, government entities and authorities and other organizations,
whether or not legal entities.

"Principal Executive Office" means the Company's office at 318 Holiday drive,
Hallandale Beach, FL 33009, or such other office as designated in writing to the
Holder by the Company.

"Register," "Registered" and "Registration" refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the Commission’s declaration or ordering of the effectiveness of such
registration statement.





3




--------------------------------------------------------------------------------

"Rule 144" means Rule 144 as promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar successor
rule that the Commission may promulgate.

"Securities Act" means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.

"Shareholder" means a holder of one or more Warrant Shares or shares of Common
Stock acquired upon the exercise or conversion of any Option or Convertible
Securities.

"Warrant" means this Warrant dated as of Issue Date issued to Holder and all
warrants issued upon the partial exercise, transfer or division of or in
substitution for any Warrant.

"Warrant Shares" means the shares of Common Stock issuable upon the exercise of
this Warrant provided that if under the terms hereof there shall be a change
such that the securities purchasable hereunder shall be issued by an entity
other than the Company or there shall be a change in the type or class of
securities purchasable hereunder, then the term shall mean the securities
issuable upon the exercise of the rights granted hereunder.

ARTICLE II.
EXERCISE

2.1

Exercise Right; Manner of Exercise

.  The purchase rights represented by this Warrant may be exercised by the
Holder, in whole or in part, at any time and from time to time during the
Exercise Period upon (i) surrender of this Warrant, together with an executed
Notice of Exercise, substantially in the form of Exhibit "A" attached hereto, at
the Principal Executive Office, and (ii) payment to the Company of the aggregate
Exercise Price for the number of Warrant Shares specified in the Notice of
Exercise (such aggregate Exercise Price is herein referred to as the "Total
Exercise Price").  The Total Exercise Price shall be paid by check or wire
transfer.  The Person or Person(s) in whose name(s) any certificate(s)
representing the Warrant Shares which are issuable upon exercise of this Warrant
shall be deemed to become the holder(s) of, and shall be treated for all
purposes as the record holder(s) of, such Warrant Shares, and such Warrant
Shares shall be deemed to have been issued, immediately prior to the close of
business on the date on which this Warrant and Notice of Exercise are presented
and payment made for such Warrant Shares, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such Warrant Shares shall not then be actually delivered to such
Person or Person(s).  Certificates for the Warrant Shares so purchased shall be
delivered to the Holder within a reasonable time, not exceeding fifteen (15)
days after this Warrant is exercised.  If this Warrant is exercised in part
only, the Company shall, upon surrender of this Warrant for cancellation,
deliver a new Warrant (containing the same terms and conditions as set forth in
this Warrant, as may be amended from time to time by the parties hereto)
evidencing the rights of the Holder to purchase the balance of the Warrant
Shares which Holder is entitled to purchase hereunder.  The issuance of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issuance tax with respect thereto or any other cost incurred by the
Company in connection with the exercise of this Warrant and the related issuance
of Warrant Shares.





4




--------------------------------------------------------------------------------




2.2

Conversion of Warrant.

a.

Cashless Exercise.  In addition to, and without limiting, the other rights of
the Holder hereunder, the Holder shall have the right (the "Conversion Right")
to convert this Warrant or any part hereof into Warrant Shares at any time and
from time to time during the term hereof as set forth in this Section 2.2.  Upon
exercise of the Conversion Right with respect to a particular number of Warrant
Shares (the "Converted Warrant Shares"), the Company shall deliver to the
Holder, without payment by the Holder of any Exercise Price or any cash or other
consideration, that number of Warrant Shares computed using the following
formula:

X= B-A


       Y

Where:

X=

The number of Warrant Shares to be issued to the Holder

Y=

The Fair Market Value of one Warrant Share as of the Conversion Date

B=

The Aggregate Fair Market Value (i.e., Fair Market Value x Converted Warrant
Shares)

A=

The Aggregate Exercise Price (i.e., Exercise Price x Converted Warrant Shares)

For purposes of Rule 144, it is intended and acknowledged that the Warrant
Shares issued in a Cashless Exercise transaction shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares required
by Rule 144 shall be deemed to have been commenced, on the Issue Date.

b.

Method of Exercise.  The Conversion Right may be exercised by the Holder by the
surrender of this Warrant at the Principal Executive Office, together with a
written statement (the "Conversation Statement") specifying that the Holder
intends to exercise the Conversion Right and indicating the number of Warrant
Shares to be acquired upon exercise of the Conversion Right.  Such conversion
shall be effective upon the Company's receipt of this Warrant, together with the
Conversion Statement, or on such later date as is specified in the Conversion
Statement (the "Conversion Date") and, at the Holder's election, may be made
contingent upon the closing of the consummation of the sale of Common Stock
pursuant to a Registration.  Certificates for the Warrant Shares so acquired
shall be delivered to the Holder within a reasonable time, not exceeding fifteen
(15) days after the Conversion Date.  If applicable, the Company shall, upon
surrender of this Warrant for cancellation, deliver a new Warrant evidencing the
rights of the Holder to purchase the balance of the Warrant Shares which Holder
is entitled to purchase hereunder.  The issuance of Warrant Shares upon exercise
of this Warrant shall be made without charge to the Holder for any issuance tax
with respect thereto or any other cost incurred by the Company in connection
with the conversion of this Warrant and the related issuance of Warrant Shares.





5




--------------------------------------------------------------------------------

c.

Automatic Conversation.  If, as of the last day of the Exercise Period, this
Warrant has not been fully exercised, then as of such date this Warrant shall be
automatically converted, in full, in accordance with this Section 2.2, without
any action or notice by Holder.  For purposes of such automatic conversion, the
date of automatic conversion shall be the Conversion Date.

2.3

Fractional Shares.  The Company shall not issue fractional shares of Common
Stock or scrip representing fractional shares of Common Stock upon any exercise
or conversion of this Warrant.  As to any fractional share of Common Stock which
the Holder would otherwise be entitled to purchase from the Company upon such
exercise or conversion, it shall become one share of the pertinent security
without payment of additional consideration by the Holder.

ARTICLE III.
REGISTRATION, TRANSFER, EXCHANGE AND REPLACEMENT

3.1

Maintenance of Registration Books.  The Company shall keep at the Principal
Executive Office a register in which, subject to such reasonable regulations as
it may prescribe, it shall provide for the registration, transfer and exchange
of this Warrant.  The Company and any Company agent may treat the Person in
whose name this Warrant is registered as the owner of this Warrant for all
purposes whatsoever and neither the Company nor any Company agent shall be
affected by any notice to the contrary.

3.2

Restrictions on Transfers.

a.

Compliance with Securities Act.  The Holder, by acceptance hereof, agrees that
this Warrant and the Warrant Shares to be issued upon the exercise hereof are
being acquired for investment, solely for the Holder's own account and not as a
nominee for any other Person, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares except under
circumstances which will not result in a violation of the Securities Act and any
applicable state securities laws.  Upon exercise of this Warrant, the Holder
shall confirm in writing, by executing the form attached as Exhibit "B" hereto,
that the Warrant Shares are being acquired for investment, solely for the
Holder's own account and not as a nominee for any other Person, and not with a
view toward distribution or resale.

b.

Certificate Legends.  This Warrant and all Warrant Shares issued upon exercise
of this Warrant (unless Registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form (in addition to any
legends required by applicable state securities laws):

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES LAW AND ACCORDINGLY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO A RESIDENT OF THE UNITED STATES, IN THE
ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO, OR (ii) AN
OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH REGISTRATION IS NOT REQUIRED OR (iii) RECEIPT OF A NO-





6




--------------------------------------------------------------------------------

ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION, AND OTHERWISE
COMPLYING WITH THE PROVISIONS OF ARTICLE III OF THIS WARRANT.

c.

Disposition of Warrant or Shares.  With respect to any offer, sale or other
disposition of this Warrant or any Warrant Shares prior to Registration of such
shares, the Holder or the Shareholder, as the case may be, agrees to give
written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of the Holder's or Shareholder's
counsel, if reasonably requested by the Company, to the effect that such offer,
sale or other disposition may be effected without Registration under the
Securities Act or qualification under any applicable state securities laws of
this Warrant or such shares, as the case may be, and indicating whether or not
under the Securities Act certificates for this Warrant or such shares, as the
case may be, to be sold or otherwise disposed of require any restrictive legend
as to applicable restrictions on transferability in order to insure compliance
with the Securities Act.  Promptly upon receiving such written notice and
reasonably satisfactory opinion, if so requested, the Company, as promptly as
practicable, shall notify the Holder or the Shareholder, as the case may be,
that it may sell or otherwise dispose of this Warrant or such shares, as the
case may be, all in accordance with the terms of the notice delivered to the
Company.  If a determination has been made pursuant to this subsection (c) that
the opinion of counsel for the Holder or the Shareholder, as the case may be, is
not reasonably satisfactory to the Company, the Company shall so notify the
Holder or the Shareholder, as the case may be, promptly after such determination
has been made and shall specify the legal analysis supporting any such
conclusion.  Notwithstanding the foregoing, this Warrant or such shares, as the
case may be, may be offered, sold or otherwise disposed of in accordance with
Rule 144, provided that the Company shall have been furnished with such
information as the Company may reasonably request to provide reasonable
assurance that the provisions of Rule 144 have been satisfied.  Each certificate
representing this Warrant or the shares thus transferred (except a transfer
pursuant to Rule 144) shall bear a legend as to the applicable restrictions on
transferability in order to insure compliance with the Securities Act, unless in
the aforesaid reasonably satisfactory opinion of counsel for the Holder or the
Shareholder, as the case may be, such legend is not necessary in order to insure
compliance with the Securities Act.  The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

d.

Warrant Transfer Procedure.  Transfer of this Warrant to a third party,
following compliance with the preceding subsections of this Section 3.2, shall
be effected by execution of the Assignment Form attached hereto as Exhibit "C",
and surrender for registration of transfer of this Warrant at the Principal
Executive Office, together with funds sufficient to pay any applicable transfer
tax.  Upon receipt of the duly executed Assignment Form and the necessary
transfer tax funds, if any, the Company, at its expense, shall execute and
deliver, in the name of the designated transferee or transferees, one or more
new Warrants (containing the same terms and conditions as set forth in this
Warrant, as may be amended from time to time by the parties hereto) representing
the right to purchase a like aggregate number of Warrant Shares.

e.

Termination of Restrictions.  The restrictions imposed under this Section 3.2
upon the transferability of the Warrant and the Warrant Shares shall cease when
(i) a Registration covering all shares of Common Stock issued or issuable upon
exercise of this Warrant becomes effective under the Securities Act, (ii) the
Company is presented





7




--------------------------------------------------------------------------------

with an opinion of counsel reasonably satisfactory to the Company that such
restrictions are no longer required in order to insure compliance with the
Securities Act or with a Commission "no-action" letter stating that future
transfers of such securities by the transferor or the contemplated transferee
would be exempt from registration under the Securities Act, or (iii) such
securities may be transferred in accordance with Rule 144.  When such
restrictions terminate, the Company shall, or shall instruct its transfer agent
to, promptly, and without expense to the Holder or the Shareholder, as the case
may be, issue new securities in the name of the Holder and/or the Shareholder,
as the case may be, not bearing the legends required under subsection (b) of
this Section 3.2.  In addition, new securities shall be issued without such
legends if such legends may be properly removed under the terms of Rule 144.

3.3

 See 5.1 Exchange

.  At the Holder's option, this Warrant may be exchanged for other Warrants
(containing the same terms and conditions as set forth in this Warrant, as may
be amended from time to time by the parties hereto) representing the right to
purchase a like aggregate number of Warrant Shares upon surrender of this
Warrant at the Principal Executive Office.  Whenever this Warrant is so
surrendered to the Company at the Principal Executive Office for exchange, the
Company shall execute and deliver the Warrants which the Holder is entitled to
receive.  All Warrants issued upon any registration of transfer or exchange of
Warrants shall be the valid obligations of the Company, evidencing the same
rights, and entitled to the same benefits, as the Warrants surrendered upon such
registration of transfer or exchange.  No service charge shall be made for any
exchange of this Warrant.

3.4

Replacement

.  Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (i) in the case of any such
loss theft or destruction, upon delivery of indemnity reasonably satisfactory to
the Company in form and amount, or (ii) in the case of any such mutilation, upon
surrender of such Warrant for cancellation at the Principal Executive Office,
the Company, at its expense, shall execute and deliver, in lieu thereof, a new
Warrant.

ARTICLE IV.
ANTIDILUTION PROVISIONS

4.1

Reorganization, Reclassification or Recapitalization of the Company

.  In case of (1) a capital reorganization, reclassification or recapitalization
of the Company's capital stock (other than in the cases referred to in Section
4.3 hereof), (2) the Company's consolidation or merger with or into another
corporation in which the Company is not the surviving entity, or a reverse
triangular merger in which the Company is the surviving entity but the shares of
the Company's capital stock outstanding immediately prior to the merger are
converted or exchanged, by virtue of the merger, into other property, whether in
the form of securities, cash or otherwise, or (3) the sale or transfer of the
Company's property as an entirety or substantially as an entirety, then, as part
of such capital reorganization, reclassification, recapitalization, merger,
consolidation, sale or transfer, lawful provision shall be made so that there
shall thereafter be deliverable upon the exercise of this Warrant or any portion
thereof (in lieu of or in addition to the number of shares of Common Stock
therefore deliverable, as appropriate), and without payment of any additional
consideration, the number of shares of stock or other securities or property to
which the holder of the number of shares of Common Stock which would otherwise
have been deliverable upon the exercise of this Warrant or any portion thereof
at the time of such capital reorganization, reclassification, recapitalization,
consolidation,





8




--------------------------------------------------------------------------------

merger, sale or transfer would have been entitled to receive in such capital
reorganization, reclassification, recapitalization, consolidation, merger, sale
or transfer.  This Section 4.1 shall apply to successive capital
reorganizations, reclassifications, recapitalizations, consolidations, mergers,
sales and transfers and to the stock or securities of any other corporation that
are at the time receivable upon the exercise of this Warrant.  If the per-share
consideration payable to the Holder for shares of Common Stock in connection
with any transaction described in this Section 4.1 is in a form other than cash
or marketable securities, then the value of such consideration shall be
determined in good faith by the Company's Board of Directors.

4.2

Splits and Combinations

.  If the Company at any time subdivides any of its outstanding shares of Common
Stock into a greater number of shares, the Exercise Price in effect immediately
prior to such subdivision shall be proportionately reduced, and, conversely if
the outstanding shares of Common Stock are combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.  Upon any adjustment of the Exercise Price under
this Section 4.2, the number of shares of Common Stock issuable upon exercise of
this Warrant shall equal the number of shares determined by dividing (i) the
aggregate Exercise Price payable for the purchase of all shares issuable upon
exercise of this Warrant immediately prior to such adjustment by (ii) the
Exercise Price per share in effect immediately after such adjustment.

4.3

Reclassifications

.  If the Company changes any of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted.

4.4

Liquidation; Dissolution

.  If the Company shall dissolve, liquidate or wind up its affairs, the Holder
shall have the right, but not the obligation, to exercise this Warrant effective
as of the date of such dissolution, liquidation or winding up.  If any such
dissolution, liquidation or winding up results in any cash distribution to the
Holder in excess of the aggregate Exercise Price for the shares of Common Stock
for which this Warrant is exercised, then the Holder may, at its option,
exercise this Warrant without making payment of such aggregate Exercise Price
and, in such case, the Company shall, upon distribution to the Holder, consider
such aggregate Exercise Price to have been paid in full, and in making such
settlement to the Holder, shall deduct an amount equal to such aggregate
Exercise Price from the amount payable to the Holder.

4.5

Adjustment of Exercise Price and Shares Purchasable.

a.

Adjustment of Exercise Price.  If the Company issues any Additional Stock for no
consideration or for a consideration per share less than the Exercise Price in
effect immediately prior to the time of such issuance, then the Exercise Price
shall be reduced to the price determined by dividing:

i.

an amount equal to the sum of (A) the number of shares of Common Stock
Outstanding immediately prior to such issue or sale multiplied by the then
existing Exercise Price, and (B) an amount equal to the aggregate "consideration
actually received" by the Company upon such issue or sale, by





9




--------------------------------------------------------------------------------

ii.

the sum of the number of shares of Common Stock Outstanding immediately after
such issue or sale.

For purposes of this subsection (a):

(a)

In the case of an issue or sale for cash of shares of Common Stock, the
"consideration actually received" by the Company therefor shall be deemed to be
the amount of cash received, before deducting therefrom any commissions or
expenses paid by the Company.

(b)

In case of the issuance (other than upon conversion or exchange of obligations
or shares of stock of the Company) of additional shares of Common Stock for a
consideration other than cash or a consideration partly other than cash, the
amount of the consideration other than cash received by the Company for such
shares shall be deemed to be the fair market value of such consideration as
determined in good faith by the Company's Board of Directors.

(c)

In case of the issuance by the Company in any manner of any Options, all shares
of Common Stock or Convertible Securities to which the holders of such Options
shall be entitled to subscribe for or purchase pursuant to such Options shall be
deemed issued as of the date of the offering of such Options, and the minimum
aggregate consideration named in such Options for the shares of Common Stock or
Convertible Securities covered thereby, plus the consideration, if any, received
by the Company for such Options, shall be deemed to be the "consideration
actually received" by the Company (as of the date of the granting of such
Options) for the issuance of such Options.

(d)

In case of the issuance or issuances by the Company in any manner of any
Convertible Securities, all shares of Common Stock issuable upon the conversion
or exchange of such Convertible Securities shall be deemed issued as of the date
such Convertible Securities are issued, and the amount of the "consideration
actually received" by the Company for such Convertible Securities shall be
deemed to be the total of (x) the amount of consideration received by the
Company upon the issuance of such Convertible Securities, plus (y) the minimum
aggregate consideration, if any, other than such Convertible Securities,
receivable by the Company upon conversion or exchange of such Convertible
Securities, except in adjustment of dividends.

(e)

The amount of the "consideration actually received" by the Company upon the
issuance of any Options referred to in subparagraph (c) above or upon the
issuance of any





10




--------------------------------------------------------------------------------

Convertible Securities as described in subparagraph (d) above, and the amount of
the consideration, if any, other than such Convertible Securities, receivable by
the Company upon the exercise, conversion or exchange thereof shall be
determined in the same manner provided in subparagraphs (a) and (b) above with
respect to the consideration received by the Company in case of the issuance of
additional shares of Common Stock; provided, however, that if such Convertible
Securities are issued in payment or satisfaction of any dividend upon any stock
of the Company other than Common Stock, the amount of the "consideration
actually received" by the Company upon the original issuance of such Convertible
Securities shall be deemed to be the value of such obligations or shares of
stock, as of the date of the adoption of the resolution declaring such dividend,
as determined by the Company's Board of Directors at or as of that date.

(f)

On the expiration of any Options referred to in subparagraph (c), or the
termination of any right of conversion with respect to Convertible Securities
referred to in subparagraph (d), or any change in the number of shares of Common
Stock deliverable upon exercise of such Options or upon conversion of or
exchange of such Convertible Securities, the Exercise Price then in effect shall
forthwith be readjusted to such Exercise Price as would have obtained had the
adjustments made upon the issuance of such Options or Convertible Securities
been made upon the basis of the delivery of only the adjusted number of shares
of Common Stock actually delivered or to be delivered upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities.

(g)

Anything herein to the contrary notwithstanding, the Company shall not be
required to make any adjustment of the Exercise Price in the case of issuances
of any shares of Common Stock or any Options or any Convertible Securities to
officers, directors, employees or consultants of the Company and its
subsidiaries pursuant to stock options or stock purchase plans or agreements,
whether "qualified" for tax purposes or not, issued on or after the Issue Date.

b.

Adjustment of Number of Shares Purchasable.  Upon any adjustment of the Exercise
Price under subsection (a) of this Section 4.5, the number of shares of Common
Stock issuable upon exercise of this Warrant shall equal the number of shares
determined by dividing (i) the aggregate Exercise Price payable for the purchase
of all shares issuable upon exercise of this Warrant immediately prior to such
adjustment by (ii) the Exercise Price per share in effect immediately after such
adjustment.





11




--------------------------------------------------------------------------------

4.6

Maximum Exercise Price

.  At no time shall the Exercise Price exceed the amount set forth in the
Preamble to this Warrant, unless the Exercise Price is adjusted pursuant to
Section 4.2 hereof.

4.7

Other Dilutive Events

.  If any event occurs as to which the other provisions of this Article IV are
not strictly applicable but the failure to make any adjustment would not fairly
protect the purchase rights represented by this Warrant in accordance with the
essential intent and principles hereof, then, in each such case, the Company
shall appoint a firm of independent public accountants of recognized national
standing (which may be the Company's regular auditors) which shall give their
opinion upon the adjustment, if any, on a basis consistent with the essential
intent and principles established in this Article IV, necessary to preserve,
without dilution, the purchase rights represented by this Warrant.  Upon receipt
of such opinion, the Company shall promptly mail a copy thereof to the Holder
and shall make the adjustments described therein.

4.8

Certificates and Notices.

a.

Adjustment Certificates.  Upon any adjustment of the Exercise Price and/or the
number of shares of Common Stock purchasable upon exercise of this Warrant, a
certificate, signed by (i) the Company's President and Chief Financial Officer,
or (ii) any independent firm of certified public accountants of recognized
national standing the Company selects at its own expense, setting forth in
reasonable detail the events requiring the adjustment and the method by which
such adjustment was calculated, shall be mailed to the Holder and shall specify
the adjusted Exercise price and the number of shares of Common Stock purchasable
upon exercise of the Warrant after giving effect to the adjustment.

b.

Extraordinary Corporate Events.  If the Company, after the date hereof, proposes
to effect (i) any transaction described in Sections 4.1 or 4.2 hereof, (ii) a
liquidation, dissolution or winding up of the Company described in Section 4.4
hereof, or (iii) any payment of a dividend or distribution with respect to
Common Stock, then, in each such case, the Company shall mail to the Holder a
notice describing such proposed action and specifying the date on which the
Company's books shall close, or a record shall be taken, for determining the
holders of Common Stock entitled to participate in such action, or the date on
which such reorganization, reclassification, consolidation, merger, sale,
transfer, liquidation, dissolution or winding up shall take place or commence,
as the case may be, and the date as of which it is expected that holders of
Common Stock of record shall be entitled to receive securities and/or other
property deliverable upon such action, if any such date is to be fixed.  Such
notice shall be mailed to the Holder at least thirty (30) days prior to the
record date for such action in the case of any action described in clause (i) or
clause (iii) above, and in the case of any action described in clause (ii)
above, at least thirty (30) days prior to the date on which the action described
is to take place and at least thirty (30) days prior to the record date for
determining holders of Common Stock entitled to receive securities and/or other
property in connection with such action.

4.9

No Impairment

.  The Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be





12




--------------------------------------------------------------------------------

necessary or appropriate in order to protect the rights of the holder of this
Warrant against dilution or other impairment. Without limiting the generality of
the foregoing, the Company (a) will at all times reserve and keep available a
number of its authorized Shares of Common Stock, free from all preemptive rights
therein, which will be sufficient to permit the exercise of this Warrant and (b)
shall take all such action as may be necessary or appropriate in order that all
Shares as may be issued pursuant to the exercise of this Warrant will, upon
issuance, be duly and validly issued, fully paid and non-assessable and free
from all taxes, liens and charges with respect to the issue thereof.  

4.10

Distribution of Assets

.  If, at any time or from time to time after the date of this Warrant, the
Company shall distribute to the holders of shares of Common Stock (i)
securities, (ii) property, other than cash, or (iii) cash, without fair payment
therefor, then, and in each such case, the Holder, upon the exercise of this
Warrant, shall be entitled to receive such securities, property and cash which
the Holder would hold on the date of such exercise if, on the date of this
Warrant, the Holder had been the holder of record of the shares of Common Stock
subscribed for upon such exercise and, during the period from the date of this
Warrant to and including the date of such exercise, had retained such shares of
Common Stock and the securities, property and cash receivable by the Holder
during such period, subject, however, to the Holder agreeing to any conditions
to such distribution as were required of all other Holders of shares of Common
Stock in connection with such distribution.  If the securities to be distributed
by the Company involve rights, warrants, options or any other form of
convertible securities and the right to exercise or convert such securities
would expire in accordance with its terms prior to the exercise of this Warrant,
then the terms of such securities shall provide that such exercise or
convertibility right shall remain in effect until thirty (30) days after the
date the Holder of this Warrant receives such securities pursuant to the
exercise hereof.

4.11

Application

.  Except as otherwise provided herein, all sections of this Article IV are
intended to operate independently of one another.  If an event occurs that
requires the application of more than one section, all applicable sections shall
be given independent effect.

ARTICLE V.
REGISTRATION RIGHTS

5.1

Piggyback Registration Rights.  The Company shall notify Holder (including all
holders of the Warrants) in writing at least twenty (20) days prior to filing
any Registration Statement with the Commission under the Securities Act for
purposes of effecting a public offering of securities of the Company (including,
but not limited to, Registration Statements relating to secondary offerings of
securities of the Company and Registration Statements for shareholders of the
Company other than the Holder, but excluding registrations effected on Forms S-4
and S-8 or their successor forms or otherwise relating to any employee benefit
plan or a corporate reorganization) and will, subject to the provisions of this
Article V, include in such Registration Statement all or any part of the Warrant
Shares covered by warrant(s) then held by Holder as requested by Holder in
accordance with the notice procedure as described below. If the Holder desires
to include in any such Registration Statement all or any part of the Warrant
Shares issuable to the Holder under this Warrant, the Holder shall, within ten
(10) days after receipt of the above-described notice from the Company, so
notify the Company in writing, and in such notice shall inform the Company of
the number of Warrant Shares of the Holder wishes to include in such
Registration Statement.  If the Holder decides not to include all of the Shares
issuable to the Holder under this Warrant in any Registration Statement
thereafter filed by the





13




--------------------------------------------------------------------------------

Company, the Holder shall nevertheless continue to have the right to include any
Warrant Shares issuable to the Holder under this Warrant in any subsequent
Registration Statement as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.  All
expenses incurred in connection with any registration pursuant to this Article V
including, without limitation all federal and “blue sky” registration and
qualification, printers’ and accounting fees and reasonable fees and
disbursements of one counsel for Holder (but excluding underwriters’ and
brokers’ discounts and commissions), shall be borne by the Company.  If a
Registration Statement under which the Company gives notice under this Section
5.1 is for an underwritten offering, then the Company shall so advise the
Holder.  In such event, the right of the Holder to have Warrant Shares included
in a registration pursuant to this Section shall be 5.1 conditioned upon such
the Holder’s participation in such underwriting and the inclusion of such
Holder’s Warrant Shares in the underwriting to the extent provided herein. The
Holder proposing to distribute their Shares through such underwriting shall
enter into an underwriting agreement in customary form with the managing
underwriter(s) selected for such underwriting.  Notwithstanding any other
provision of this Agreement, if the managing underwriter(s) determine in good
faith that marketing factors require a limitation of the number of Shares to be
underwritten, then the managing underwriter(s) may exclude shares (including
Shares) from the registration and the underwriting, and the number of Warrant
Shares that may be included in the registration and the underwriting shall be
allocated, first, to the Company, and second, to Holder and all other holders of
Warrants requesting inclusion of their Warrant Shares in such registration
statement on a pro rata basis based on the total number of Warrant Shares then
held by each such Holder.







ARTICLE VI.
INFORMATION

5.1

Financial Information

.  The Company shall deliver to the Holder, promptly upon their becoming
available, one copy of each report, notice or proxy statement sent by the
Company to its shareholders generally and of each regular or periodic report or
registration statement, prospectus or written communication (other than
transmittal letters) filed by the Company with the Commission or any securities
exchange on which shares of Common Stock are listed.

5.2

Inspection

.  The Company shall permit the Holder, at the Holder's expense, to visit and
inspect the Company's properties, to examine its books of account and records
and to discuss the Company's affairs, finances and accounts with its officers,
all at such reasonable times as may be requested by the Holder.

ARTICLE VI.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF COMPANY

6.1

Representations and Warranties

.  The Company represents and warrants that:

a.

 Legal Status; Qualification.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
 and is qualified or licensed to do business in all other countries, states and
provinces in which the laws thereof require the Company to qualify and/or be
licensed, except where





14




--------------------------------------------------------------------------------

failure to qualify or be licensed would not have a material adverse effect on
the business or assets of the Company taken as a whole;

b.

 Authority.  The Company has the right and power, and is duly authorized and
empowered, to enter into, execute, deliver and perform this Warrant;

c.

 Binding Effect.  This Warrant has been duly authorized, executed and delivered
and constitutes a valid and binding obligation of the Company enforceable in
accordance with its terms;

d.

 No Conflict.  The execution, delivery and/or performance by the Company of this
Warrant shall not, by the lapse of time, the giving of notice or otherwise,
constitute a violation of any applicable law or a breach of any provision
contained in the Company's Articles of Incorporation or By-laws or contained in
any agreement, instrument, or document to which the Company is a party or by
which it is bound;

e.

 Consents.  No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental body is required
for the valid issuance of the Warrant or for the performance of any of the
Company's obligations hereunder;

f.

 Offering.  Neither the Company nor any agent acting on its behalf has, either
directly or indirectly, sold, offered for sale or disposed of, or attempted or
offered to dispose of, this Warrant or any part hereof, or any similar
obligation of the Company, to, or has solicited any offers to buy any thereof
from, any person or persons other than the Holder.  Neither the Company nor any
agent acting on its behalf will sell or offer for sale or dispose of, or attempt
or offer to dispose of, this Warrant or any part thereof to, or solicit any
offers to buy any warrant of like tenor from, or otherwise approach or negotiate
in respect thereof, with, any Person or Persons so as thereby to bring the
issuance of this Warrant within the provisions of Section 5 of the Securities
Act;

g.

 Registration.  It is not necessary in connection with the issuance and sale of
this Warrant to the Holder to Register this Warrant under the Securities Act;
and

h.

 Overall Representations and Warranties.  The representations and warranties of
the Company contained in this Warrant, and the other provisions of this Warrant,
do not contain any untrue statement of material fact or omit any material fact
necessary to make the statements contained herein, in view of the circumstances
under which they were made, not misleading.

6.2

Covenants

.  The Company covenants that:

a.

Authorized Shares.  The Company will at all times have authorized, and reserved
for the purpose of issue or transfer upon exercise of the rights evidenced by
this Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant (for purposes of determining
compliance with this covenant, the shares of Common Stock issuable upon exercise
of all other options and warrants shall be deemed issued and outstanding);

b.

 Proper Issuance.  The Company, at its expense, will take all such action as may
be necessary to assure that the Common Stock issuable upon the exercise of





15




--------------------------------------------------------------------------------

this Warrant may be so issued without violation of any applicable law or
regulation, or of any requirements of any domestic securities exchange upon
which any capital stock of the Company may be listed.  Such action may include,
but not be limited to, causing such shares to be duly registered or approved or
listed on relevant domestic securities exchanges; and

c.

 Fully Paid Shares.  The Company will take all actions necessary or appropriate
to validly and legally issue fully paid and non-assessable shares of Common
Stock upon exercise of this Warrant.  All such shares will be free from all
taxes, liens and charges with respect to the issuance thereof, other than any
stock transfer taxes in respect to any transfer occurring contemporaneously with
such issuance.

ARTICLE VII.

MISCELLANEOUS

7.1

Certain Expenses

.  The Company shall pay all expenses in connection with, and all taxes (other
than stock transfer taxes and any federal and/or state income tax payable by the
Holder on account of the receipt of this Warrant or the exercise of this
Warrant) and other governmental charges that may be imposed in respect of, the
issuance, sale and delivery of the Warrant and the Warrant Shares.

7.2

Holder Not a Shareholder

.  Prior to the exercise of this Warrant as hereinbefore provided, the Holder
shall not be entitled to any of the rights of a shareholder of the Company
including, without limitation, the right as a shareholder (i) to vote on or
consent to any proposed action of the Company or (ii) except as provided herein,
to receive (a) dividends or any other distributions made to shareholders, (b)
notice of or attend any meetings of shareholders of the Company, or (c) notice
of any other proceedings of the Company.  Notwithstanding the foregoing, the
Company shall provide to the Holder the information delivered to shareholders as
required pursuant to Section 5.1 hereof.

7.3

Like Tenor

.  All Warrants shall at all times be substantially identical except as to the
Preamble.

7.4

Remedies

.  The Company stipulates that the remedies at law of the Holder in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate to the fullest extent permitted by law, and that such terms may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.

7.5

Enforcement Costs

.  If any party to, or beneficiary of, this Warrant seeks to enforce its rights
hereunder by legal proceedings or otherwise, then the non-prevailing party shall
pay all reasonable costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys' fees (including the
allocable costs of in-house counsel).

7.6

Nonwaiver; Cumulative Remedies

.  No course of dealing or any delay or failure to exercise any right hereunder
on the part of the Holder and/or any Shareholder shall operate as a waiver of
such right or otherwise prejudice the rights, powers or remedies of the Holder
or such Shareholder.  No single or partial waiver by the Holder and/or any
Shareholder of any





16




--------------------------------------------------------------------------------

provision of this Warrant or of any breach or default hereunder or of any right
or remedy shall operate as a waiver of any other provision, breach, default
right or remedy or of the same provision, breach, default, right or remedy on a
future occasion.  The rights and remedies provided in this Warrant are
cumulative and are in addition to all rights and remedies which the Holder and
each Shareholder may have in law or in equity or by statute or otherwise.

7.7

Notices

.  Any notice, demand or delivery to be made pursuant to this Warrant will be
sufficiently given or made if sent by first class mail, postage prepaid,
addressed to (a) the Holder and the Shareholders at their last known addresses
appearing on the books of the Company maintained for such purpose or (b) the
Company at its Principal Executive Office.  The Holder, the Shareholders and the
Company may each designate a different address by notice to the other pursuant
to this Section 7.7.  A notice shall be deemed effective upon the earlier of (i)
receipt or (ii) the third day after mailing in accordance with the terms of this
Section 7.7.

7.8

Successors and Assigns

.  This Warrant shall be binding upon, the Company and any Person succeeding the
Company by merger, consolidation or acquisition of all or substantially all of
the Company's assets, and all of the obligations of the Company with respect to
the shares of Common Stock issuable upon exercise of this Warrant shall survive
the exercise, expiration or termination of this Warrant and all of the covenants
and agreements of the Company shall inure to the benefit of the Holder, each
Shareholder and their respective successors and assigns.  The Company shall, at
the time of exercise of this Warrant, in whole or in part, upon request of the
Holder or any Shareholder but at the Company's expense, acknowledge in writing
its continuing obligations hereunder with respect to rights of the Holder or
such Shareholder to which it shall continue to be entitled after such exercise
in accordance with the terms hereof; provided that the failure of the Holder or
any Shareholder to make any such request shall not affect the continuing
obligation of the Company to the Holder or such Shareholder in respect of such
rights.

7.9

Modification; Severability.

a.

If, in any action before any court or agency legally empowered to enforce any
term, any term is found to be unenforceable, then such term shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.

b.

If any term is not curable as set forth in subsection (a) above, the
unenforceability of such term shall not affect the other provisions of this
Warrant but this Warrant shall be construed as if such unenforceable term had
never been contained herein.

7.10

Integration

.  This Warrant replaces all prior and contemporaneous agreements and supersedes
all prior and contemporaneous negotiations between the parties with respect to
the transactions contemplated herein and constitutes the entire agreement of the
parties with respect to the transactions contemplated herein.

7.11

Survival of Representations and Warranties

.  The representations and warranties of the Company in this Warrant shall
survive the execution and delivery of this Warrant and the consummation of the
transactions contemplated hereby, notwithstanding any investigation by the
Holder or its agents.





17




--------------------------------------------------------------------------------

7.12

Amendment

.  This Warrant may not be modified or amended except by written agreement of
the Company, the Holder and the Shareholder(s), if any.

7.13

Headings

.  The headings of the Articles and Sections of this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

7.14

Meanings

.  Whenever used in this Warrant, any noun or pronoun shall be deemed to include
both the singular and plural and to cover all genders; and the words "herein,"
"hereof" and "hereunder" and words of similar import shall refer to this
instrument as a whole, including any amendments hereto.

7.15

Governing Law

.  This Warrant shall be governed by, and construed in accordance with, the laws
of the State of Florida.

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of June 17, 2009.

ONE HOLDINGS, CORP.

 

 

 

 

BY:

 

 

Chief Executive Officer

 




Warrant No. ONE-0001





18




--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS




EXHIBIT A

Notice of Exercise (Section 2.1)

EXHIBIT B

Investment Representation Certificate (Section 3.2(a))

EXHIBIT C

Assignment Form (Section 3.2(d))





19




--------------------------------------------------------------------------------

EXHIBIT "A"

NOTICE OF EXERCISE FORM

(To be executed only upon partial or full
exercise of the within Warrant)

The undersigned registered Holder of the within Warrant hereby irrevocably
exercises the within Warrant for and purchases shares of Common Stock of ONE
Holdings, Corp. and herewith makes payment therefor in the amount of $
           , all at the price and on the terms and conditions specified in the
within Warrant and requests that a certificate (or certificates in denominations
of shares) for the shares of Common Stock of ONE Holdings, Corp. hereby
purchased be issued in the name of and delivered to (choose one) (a) the
undersigned or (b) [NAME], whose address is_______ and, if such shares of Common
Stock shall not include all the shares of Common Stock issuable as provided in
the within Warrant, that a new Warrant of like tenor for the number of shares of
Common Stock of ONE Holdings, Corp. not being purchased hereunder be issued in
the name of and delivered to (choose one) (a) the undersigned or (b) [NAME],
whose address is

Dated:

 

 

 

 

 

Signature Guaranteed

 

 

 

By:

 

 

 

(Signature of Registered Holder)

Title:

 




NOTICE:

The signature to this Notice of Exercise must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatever.

The signature to this Notice of Exercise must be guaranteed by a commercial bank
or trust company in the United States or a member firm of the New York Stock
Exchange.





20




--------------------------------------------------------------------------------

 EXHIBIT "B"

INVESTMENT REPRESENTATION CERTIFICATE




Purchaser:

 

 

(Name)

Company:




ONE Holdings, Corp.

Security:

Common Stock

Amount:

$




Date:

 




In connection with the purchase of the above-listed securities (the
"Securities"), the undersigned (the "Purchaser") represents to the Company as
follows:

(a)

The Purchaser is aware of the Company's business affairs and financial
condition, and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities.  The Purchaser is
purchasing the Securities for its own account for investment purposes only and
not with a view to, or for the resale in connection with, any "distribution"
thereof for purposes of the Securities Act of 1933, as amended (the "Securities
Act");

(b)

The Purchaser understands that the Securities have not been registered under the
Securities Act in reliance upon a specific exemption therefor, which exemption
depends upon, among other things, the bona fide nature of the Purchaser's
investment intent as expressed herein.  In this connection, the Purchaser
understands that, in the view of the Securities and Exchange Commission ("SEC"),
the statutory basis for such exemption may be unavailable if the Purchaser's
representation was predicated solely upon a present intention to hold these
Securities for the minimum capital gains period specified under tax statutes,
for a deferred sale, for or until an increase or decrease in the market price of
the Securities, or for a period of one year or any other fixed period in the
future;

(c)

The Purchaser further understands that the Securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is otherwise available.  Moreover, the Purchaser understands
that the Company is under no obligation to register the Securities.  In
addition, the Purchaser understands that the certificate evidencing the
Securities will be imprinted with the legend referred to in the Warrant under
which the Securities are being purchased:

(d)

The Purchaser is aware of the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permit limited public resale of "restricted
securities" acquired.  directly or indirectly.  from the issuer thereof (or from
an affiliate of such issuer), in a non-public offering subject to the
satisfaction of certain conditions, if applicable;





21




--------------------------------------------------------------------------------

 (e)

The Purchaser further understands that at the time it wishes to sell the
Securities there may be no public market upon which to make such a sale, and
that, even if such a public market upon which to make such a sale then exists,
the Company may not be satisfying the current public information requirements of
Rule 144, and that, in such event, the Purchaser may be precluded from selling
the Securities under Rule 144 even if the one-year minimum holding period had
been satisfied; and

(f)

The Purchaser further understands that in the event all of the requirements of
Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the staff of the
SEC has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

Date:

 

 




PURCHASER:

 

 








22




--------------------------------------------------------------------------------

EXHIBIT "C"

ASSIGNMENT FORM

(To be executed only upon the assignment of the within Warrant)

FOR VALUE RECEIVED, the undersigned registered Holder of the within Warrant
hereby sells, assigns and transfers unto                , whose address is
             all of the rights of the undersigned under the within Warrant, with
respect to shares of Common Stock of ONE Holdings, Corp. and, if such shares of
Common Stock shall not include all the shares of Common Stock issuable as
provided in the within Warrant, that a new Warrant of like tenor for the number
of shares of Common Stock of ONE Holdings, Corp. not being transferred hereunder
be issued in the name of and delivered to the undersigned, and does hereby
irrevocably constitute and appoint attorney to register such transfer on the
books of ONE Holdings, Corp. maintained for the purpose, with full power of
substitution in the premises.

Dated:

 

 

 

 

 

Signature Guaranteed

 

 

 

By:

 

 

 

(Signature of Registered Holder)

Title:

 

NOTICE:

The signature to this Assignment must correspond with the name upon the face of
the within Warrant in every particular, without alteration or enlargement or any
change whatever.

The signature to this Notice of Assignment must be guaranteed by a commercial
bank or trust company in the United States or a member firm of the New York
Stock Exchange.





23


